Case 3:21-cv-00314-E-BH Dsuaa SSQanaim Page 1 of 28 PagelID5

 

 

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence ne J ; a i
UNITED STATES DISTRICT COURT — jgaipea 12 AM 9:06
for the
Northern District of Texas pag ey oa

Civil Division

. @ 721 CV031 4- Ez

(to be filled in by the Clerk's ‘Offi ce)

 

_ Serafina Liccardi—

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) [KX] Yes [] No

-V-

See Attached —

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and atiach an additional page
with the full list of names.)

New” Noe Nome See Nee “eee” Nee” Nee ee Name? Nee meee? eee” See Smee”

COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Serafina Liccardi a a
Street Address 1551 Quartet Drive _
City and County Dallas | - ee _
State and Zip Code Texas | 75241. ;
Telephone Number 9088832665
E-mail Address Sliccardi@yahoo.c com

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifsnown). Attach additional pages if needed.

Page | of 5
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page2of28 PagelD 6

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

Defendant No. 1

 

 

Name Frederick W. Smith
Job or Title (if known) Owner - Federal Express Corporation _ ee _
Street Address ‘942SoShadyGroveRd.
City and County Memphis, Shelby eses—‘“‘i‘i‘it

State and Zip Code ‘Tennessee,3812000 0
Telephone Number oe

E-mail Address (if known) ee
Defendant No. 2

Name Frank McGowen oe
Job or Title (if known) Deputy Chief, Air Carrier P Police Dept. - . Federal Express Corp
Street Address 942SoShadyGroveRd
City and County Memphis, Shelby
State and Zip Code Tennessee,3812000

Telephone Number

E-mail Address (if known)

Defendant No. 3
Name

Federal ExpressCorporation sss

Job or Title (if known) oe oe i

Street Address 942 Sc So ‘Shady Grove eRd ee
: City and County Memphis, , Shelby ee
State and Zip Code Tennessee,38120000

Telephone Number
E-mail Address (if known)

Defendant No. 4

Name Northwest ResearchInc, ee
Job or Title (if known) Acquiree of Federal | Express ee
Street Address 5420W21008 eee
City and County SaltLakeCity: esses
State and Zip Code Utah84120000 eee
Telephone Number ee _
E-mail Address (if known) ‘SEE ATTACHED F “OR ADDITIONAL DEFENDANTS _

 

Page 2 of 5
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 3of28 PagelD 7

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A.

The Plaintiff(s)

1. If the plaintiff is an individual
The plaintiff, (name) Serafina Liccardi _
State of (name) TEXAS

2. If the plaintiff is a corporation

, iS a citizen of the

The plaintiff, (name) , is incorporated

under the laws of the State of (name)

and has its principal place of business in the State of (name)

(f more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

The Defendant(s) SEE AttActte D foK Rddtiona | Defendants

1. If the defendant is an individual

The defendant, (name) Frederick W. Smith - is a citizen of

the State of (name) Tennessee

(foreign nation)

. Oris acitizen of

2. If the defendant is a corporation
The defendant, (name) Federal Express Corporation _ is incorporated under
the laws of the State of (name) Tennessee , and has its

principal place of business in the State of (name) Tennessee

Or is incorporated under the laws of (foreign nation)
and has its principal place of business in (name)

(f more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5

 
 

Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 4of28 PagelD 8

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

 

Wl.

 

Negligence Caused and Unknown but Colossal amount of Financial Damage

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On (date) _ 11/03/2020 at (place) Z

the defendant(s): (1) performed acts that a person of ordinary prudence in the same or similar circumstances
would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
same or similar circumstances because (describe the acts or failures to act and why they were negligent)

Federal Express Misdelivered my unfinished Trademark and Copyright protected merchandise materials to an
Amazon location near me and are now entirely missing.

See Attached

The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)
This Misdelivery caused the obliteration of my Artist and Author Debut on November 15, 2020, an unknown but
colossal and incalculable amount of financial damage.

See Attached

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

See Attached

Page 4 of 5

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page5of28 PagelD 9

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

|
Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: _ ol/ 1 afd 1O Oo

Signature of Plaintiff oe
Printed Name of Plaintiff Serafina Lic

  

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

Page 5 of 5

 
 

Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page6éof28 PagelD 10

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

_ Serafina Liccardi - Illumination Publication, LLC

Plaintiff - Pro Se 3-21090314-E

Vv. Civil Action No.

 

Frederick W. Smith - Owner/Founder - Federal Express Corporation; and Acquiree of Northwest
Research, Inc.

Frank McGowen - Deputy Chief, Air Carrier Police Department - Federal Express Corporation

Jeff Bezos - Owner/Founder - Amazon.com - Amazon Prime

Grant Twilley - Qwner - Lapel Pins and Coins

Defendants

COMPLAINT

ATTACHMENTS
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 7of28 PagelD 11

 

CERTIFICATE OF INTERESTED PERSONS

 

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2 (e), LR 7.4. LR 81.1(a)(4)(D), and LR 81.2

 

PLAINTIFF PRO SE:

Serafina Liccardi - Owner/Founder/Artist Paul Miller - Owner/Founder/Operations

CEO IHumination Publication, LLC COO Illumination Publication, LLC

1551 Quartet Drive 1551 Quartet Drive

Dallas, TX 75241 Dallas, TX 75241

DEFENDANTS:

Frederick W. Smith - Owner/Founder

Federal Express Corporation & Acquiree of Northwest Research, Inc.
942 S Shady Grove Rd 5420 W 21008
Memphis, TN 38120 Salt Lake City, UT 84120

Frank McGowen - Deputy Chief, Air Carrier Police Dept.
Federal Express Corporation

942 S Shady Grove Rd

Memphis, TN 38120

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 8of28 PagelD 12

Jeff Bezos - Owner/Founder
Amazon.com - Amazon Prime
1200 12" Avenue South, Suite 1200
Seattle, WA 98144

Grant Twilley - Owner

Lapel Pins and Coins

6566 University Blvd., Ste 100
Winter Park, FL 32792

  

 

 

 

 

 

 

 

Signature

Date RhwA0 2/

Print Name Serafina Liccardi

Company Illumination Publication, LLC
Address 1551 Quartet Drive

City, State, Zip Dallas, TX 75241

Telephone (908) 883-2665

 

E-mail Sliccardi@yahoo.com

il

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page9of28 PagelD 13

 

JURISDICTIONAL STATEMENT

 

DIVERSITY is the Basis of Jurisdiction in this Claim, as all of the Parties involved reside in

Separate States and possibly another Country.

 

 

 

 

Print Name Serafina Liccardi
Company Illumination Publication, LLC
Address 1551 Quartet Drive

 

City, State, Zip Dallas, TX 75241
E-mail Sliccardi@yahoo.com

Telephone (908) 883-2665

iii
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page10o0f28 PagelD 14

 

 

TABLE OF CONTENTS
Certificate of Interested Persons ...............ccecececeeseceeeseneceneneeeeseucessuceseeeesass i-ii
Jurisdictional Statement .............ccccccccceececeeeeeeneeeeeneeenesseeeeaeneeaeneusessatesaeusss ili
Table of Contents .............cccccccececeseceaeeseeeeeceaseseseeeeeseueaseeeneasateceseeeneneres iv
Statement of Claim ........... ccc cece ccc cc esc eneececeneeceeenseseeeeneeaenteeenenteaeneeeeeeaeneas Vv
Statement Of Facts 0.0.0... cece eee ce ee ee nen e eee ne nee eneee eee eseeeneesee ease eeneeeeaseaeasaeeees Vi - Vii
Cause Of ACtiOn ............cc ccc cc ccc ce nc eee cence ees ee teen eee enees ene seseeeneeeesenteaenseeeuanaes Vili
Table of Authorities ..............ccccccececececeeeeeecenseseesnseaeneeteseeeeuseaensenssesaseasess ix
Summary Of Facts ..........ccccececescec eee eeeeeee eee ne neces ea enensseeaenseaenseeeneneenerenenes 1-5
Demands and Remedies ..............cccccecenceceenenneeceneeneeeteeeeseeeeneenscaseaseeseseseenes 6-8
Prayer for Relief 2.20.2... ....cccccccccecceccneeceeceeeeeeeeseceesenseseeseeeeneteeaeeeeeneeseeereees 9-10
Signature of Counsel ......... 20. ccc cceccecscenc eee ene eee ee ees eneeneesenseeteeeeseeaeeseneeeaeecaseess x

iv
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page11of28 PagelD 15

 

STATEMENT OF CLAIM

 

Federal Express, Amazon Prime, and Lapel Pins and Coins, ‘Handlers/Employees’ Negligently
‘Handled’ and Lost My Private, Unfinished Limited-Edition, Trademark and Copyright Protected
Merchandise, and I am now under the Threat of Trademark and Copyright Infringement from
them, and other Countries, causing an unknown but Colossal amount of Financial Damage - Is the

Civil Cause of Action.

Respectfully,

  

 

 

 

 

 

 

 

Date 2fsafaoa/
Print Name Serafina Liccardi

Company Illumination Publication, LLC
Address 1551 Quartet Drive

City, State, Zip Dallas, TX_75241

E-mail Sliccardi@yahoo.com

Telephone (908) 883-2665

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page12of28 PagelD 16

 

STATEMENT OF FACTS

 

1. I, Serafina Liccardi, am a Mentally Handicapped and Physically Disabled Person, that did
Business through my Company, I|lumination Publication, LLC, based in Dallas, Texas, with Lapel

Pins and Coins based in Florida.
2. Lapel Pins and Coins does Business with a Manufacturer based in China. (Unknown to Me)

3. The Manufacturer in China does Business with Federal Express - Corporate Office based in
Memphis, TN. (No Choice to Me)

4. Federal Express and Amazon Prime Employees Negligently Handled My Trademark and
Copyright Protected Merchandise. Federal Express Misdelivered My Unfinished Merchandise to
an Amazon Prime location near me, and are now Entirely Missing. The Corporate Office for
Amazon is based in Seattle, WA.

5. Federal Express did Nothing to find My Misdelivered/Mishandled Merchandise; and Amazon
Prime did Nothing to find the Rightful Owner of a Package Delivered in Error.

6. This Misdelivery/Mishandling Caused the Obliteration of My entire PLAN for my Artist
and Author’s Book Debut on November 15, 2020. And now, unfinished coins that were to be

engraved with MY Marks before distribution, have simply vanished.

7. I have received contradicting information from Federal Express and Lapel Pins and Coins

regarding what actually happened to My missing Trademark and Copyright Protected Materials.

8. Immediately following, and ever since this Mishandling, I have been receiving an abnormally
numerous amount of Cyber Hacks into a Business Account and Threats of Trademark and

Copyright Infringement from other Countries regarding My Art.

 

vi

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page13o0f28 PagelD 17

9. Now I have no way of knowing:
(1) Where My Merchandise is;

(2) If My Trademark and Copyright Merchandise Material is being copied, sold or

distributed here or in another Country; and

(3) If My Unfinished Trademark and Copyright Merchandise has already been Sold or
Distributed here or in another Country.

10. This situation has now DESTROYED any Opportunity for Me or My Company to even BEGIN
establishing Goodwill for My Mark.

 

vii
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page14of28 PagelD 18

 

CAUSE OF ACTION
CIVIL

 

(1) Negligence; Failure to Act;

Frederick W. Smith of the Federal Express Corporation and Jeff Bezos of the Amazon Prime
Courier Companies for their Handlers/Employees; (1) Noncompliance with their own
Requirements Imposed by Breaching the “Shipping and Handling” part of the Guarantee/Trust
made to the Consumer; and (2) Negligently Handling Private Trademark and Copyright Material,
Causing Immeasurable but Colossal Financial Damage to the Trademark and Copyright Owner

due to Mishandling/Misdelivery; and (3) Failing to Act.

by Grant Twilley of the Lapel Pins and Coins Company for the Negligent Handling and
Leaking of Trademark and Copyright Art Materials to a Manufacturer in China and Causing
Immeasurable but Colossal Financial Damage, and Infringement to the Trademark and Copyright

Owner. The Name of the Manufacturer in China is Unknown to Me.

 

viil

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page15of28 PagelD 19

 

TABLE OF AUTHORITIES

 

Morse Electro Products Corp. v. S.S. Great Peace, 437 F. Supp. 474, 482 (D.N.J. 1977) ... 1,9
Bush v. St. Louis, K. C. & N. R. Co., 3 Mo. App. 62, 72 (Mo. Ct. App. 1876) .............0 1,9

The Federal Trade Commission Act .............0. cece ee ceccccceecvcccctececusecncucuuceceveneeenes 10

 

1X

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page16of28 PagelD 20

 

SUMMARY OF FACTS

 

1. On October 15, 2020, I placed an order for (200) Two Hundred Coins with (2) Two pieces of
my Custom Art - {“The Warrior & The Weeper” - (1) - My Business Logo Art & (2) - My Book
Cover-Art} - from Lapel Pins and Coins for Trademark and Copyright Merchandise Material.

2. On November 3, 2020, Federal Express Misdelivered my Limited-Edition Private Trademark
and Copyright Artwork - (printed on (200) Two Hundred coins - Exhibit A) - to an Amazon Prime
Location and are now missing. Which is Negligent, (Morse Electro Products Corp. v. S.S. Great
Peace) and Caused the Obliteration of my Artist and Author’s Book Debut scheduled for
November 15, 2020. Tracking Number 1010 3053 2870

3. Lapel Pins and Coins, Federal Express and Amazon Prime Companies are All Negligent in the
Handling of my Trademark and Copyright Materials. (Bush v. St. Louis, K.C. & N.R. Co.)

4, On November 3, 2020 - I called to inform Federal Express that their online Tracking service is
showing that my merchandise was delivered but I Did Not receive it. They took my information
and Never Got Back to Me, or even checked on my merchandise until I sent a mass mailing to all
Fed/Ex and Amazon locations in my area, and to the Federal Express Corporate Office in
Memphis, TN. That forced me to stop all of my private production, and start searching for my
Merchandise myself. No Due Diligence was shown on behalf of Federal Express or Amazon
Prime Handlers/Employees to find the rightful owner of that package, which is Negligent and
deems BOTH, Federal Express and Amazon, Companies Liable.

 

[Morse Electro Products Corp. v. S.S. Great Peace, 437 F. Supp. 474, 482 (D.N.J. 1977)]. Misdelivery occurs when
the party in possession of the cargo gives it to one not entitled to receive it.

[Bush v St. Louis, K. C. & N. R. Co., 3 Mo. App. 62, 72 (Mo. Ct. App. 1876)]. A Misdelivery of property of any
bailee, to a person unauthorized to receive it, is a conversion rendering the bailee liable trover, without regard to the
question of care or negligence. “Where there is a Misdelivery by a carrier, the question of care or negligence cannot
arise; that he is absolutely liable.”

 

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page17of28 PagelD 21

5. At this time, I contacted Dani Bucaro at Lapel Pins and Coins, and received an email stating
they were, in fact, Misdelivered to Amazon, then retrieved by FedEx, then taken to another FedEx
location, Then Went Missing Entirely. (Exhibit B)

(a) On November 3, 2020 - I contacted Dani Bucaro at Lapel Pins and Coins to notify them
that the package was misdelivered.

(b) On November 4, 2020 - Dani Bucaro emailed a name of “R. Deveau” signing for that
package at my address. No one by that name lives at my address and J Am Home All Day, Every
Day.

(c) On November 9, 2020 - Dani Bucaro notified me that she was still trying to locate it.

(d) On November 11, 1010 - I received an email from Dani Bucaro that Federal Express
found my package and would retrieve it and redeliver it to the correct address by the following
day.

(e) On November 13, 2020 - Dani Bucaro emailed another apology for the loss stating:

“The representative informed me that they inspect misdelivered packages to ensure none
of your merchandise was damaged as well as replace the packaging itself for sanitary
purposes.”

“I had the representative I spoke to assure me that your package would be delivered by the
end of the day.”

(f) On November 16, 2020 - I contacted Dani Bucaro again to inform her that I still had not
received my merchandise. I received another email from Dani Bucaro stating:

“Each time I call I have to jump through several hoops to be able to speak to the correct
person. There is truthfully only so much I can do with them.”

“I do know where your package is, and if you would like I could have the setting changed
so you are able to pick it up.” -

I then notified her that I am a House-Bound Disabled person and cannot pick it up.

(g) On November 19, 2020 - I emailed Dani Bucaro that I still had not received my
merchandise.

(h) On November 24, 2020 - I received an email from Dani Bucaro stating:

“they are still investigating. We filed a Claim with them and are just waiting to hear back
about how we can move forward.”

 
= = om om fs

Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page18of28 PagelD 22

(i) On December 3, 2020, I sent an email to Dani Bucaro, and called on the phone
demanding to speak to Grant Twilley regarding this Trademark and Copyright situation and never

received Any Call or Email from him whatsoever.

6. Between this time - I filed a Missing Property Police Report (202004-2020) with Dallas South
Central, Dallas, TX; and a Report to the Federal Trade Commission (125876598)

7. On December 15, 2020 - I filed a complaint with the Department of Consumer Affairs, (CGS-
271036 - Exhibit C) then sent a Box of My Books [The Return of The Divine Seraphim (Exhibit
D)] to the Corporate Office at Federal Express along with a Letter of Demand (Exhibit E) and the
Flier (Exhibit F) of the missing coins and Reports I filed. (Dallas South Central Missing Property
Report 202004-2020 & Federal Trade Commission Fraud Report 125876598)

ONLY THEN - (6) six weeks later - did I even get any attention.

8. But for the Fact that Federal Express Misdelivered my merchandise, I would not have missed
my Artist Debut, and the Debut Release of my First Art Book on November 15, 2020. (Bible Verse
KJV- Rev.20:11-15 - About Judgement Day) An Artbook relating to the Entire Season of Jesus
Christ. And the Entire Reason for me to even have these coins made for myself, was an Artistic
Appreciation GIFT to MY LORD AND SAVIOR JESUS CHRIST as a token for all those that
purchased my Author’s Edition Book or came to a Book Signing. These coins are Not For Sale.
And they weren’t just stolen from me, they were stolen from HIM - JESUS. They were also

advertised on my Facebook Page.

9. I had no time or money to redo my debut, which was entirely based on Dates that Coincide with
Biblical Verses and can Never Be Redone. As | am a Disabled Person and live on little more than
$200.00 per week, I took what little money I had to make fliers (Exhibit F) and started searching

the streets for my merchandise.

 
 

Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page19o0f28 PagelD 23

10. Causing the Loss of the entire Merchandising Season, Mental Distress and Anguish over the
FACT that my 20-year-old Private Artwork was handled with such careless disregard, and possibly
distributed among the spiteful, deceitful employees that broke into a misdelivered box of
merchandise, distributed my coins among themselves and other employees, gave themselves or
their families a Christmas Present of a ‘Really Cool Coin’, not knowing what it was for, or where
it came from - due to the FACT that the coins are unfinished. I was not able to add my Mark around

the edge, set up a Website or even introduce myself on Social Media Art Sales Platforms.

11. The Federal Express and Amazon Prime Courier Companies are charging premium pricing
for ‘Shipping and Handling’ - ‘Shipping & Handling’ which means that I Paid for their Ships
and their Hands. And because of this, They Do Have A Fiduciary Relationship to Me, as I
Entrusted the Hands that Mishandled My Property. I paid money, ultimately to Frederick W.
Smith, Owner and Founder of Federal Express for HIS Guarantee of Trust that HIS Employees
will Handle My Property with Honesty and Integrity.

12. Unilaterally Eliminating the “HANDLING” part of the job that I paid for, Breaches Trust -
Not only My Trust, but All Consumer/Public Trust as well - and fails to comply with their own
requirements imposed. Eliminating the most expensive and time-consuming part of the job that I
paid for, Increases Their Profit Margin Significantly. Skipping the part of putting the package
that I entrusted his Employees with, to put into My Hands, or the hands of the Specified Recipient,
with a Signature from the Recipient, Fails to Comply with their own well-established and well-

known Business Practice and is a very cunning Constructive Financial Fraud.

 
 

Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 20o0f28 PagelD 24

13. On December 17, 2020 at 1:11 PM - I spoke to Frank McGowen - Deputy Chief, Air Carrier
Police Department at Federal Express, to Deny the Claim being made by the unknown
Manufacturer in China for My LOST Trademark and Copyright Materials. Then, just hours after,
starting at 4:17 PM, I received (10) Cyber Hack alerts regarding an outdated Square Business
Account with one dollar ($1) in it. Originating from China, then to a succession of Countries that
I would be forced to then Trademark and Copyright my materials causing even more financial
difficulties. Now I am faced with the threat of Theft from Ten (10) other Countries for My
Artwork.(Exhibit G) And I continue to receive these Cyber Hacks to my Private Business Account

on a regular basis.

14. On December 21, 2020, - I then received an email from an Attorney in China stating to
Trademark and Copyright my work there and in numerous surrounding Countries, or it will be
done by someone in China first.(Exhibit H) Now forcing my Brand New, tiny, Handicapped
Person’s Private Art Publishing Company to not only go Public, but to Now Go Global. Which is

an Incalculable but Colossal and Immeasurable Financial Loss and is Inconceivably Distressful.

15. On December 29, 2020, I spoke to Frank McGowen for the second time, after Christmas, He
told me: “It’s probably in a bin somewhere or it got shipped back to the Manufacturer.” Denying
that it was ever retrieved from the Amazon location, which contradicts all of the information from

Dani Bucaro. (Exhibit C) I have not heard from Frank McGowen or Federal Express since.

 
 

 

Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 21of28 PagelD 25

 

DEMANDS AND REMEDIES

 

Demands from each of the following Defendants:

Frederick W. Smith - Owner - Federal Express Corporation and Acquiree of Northwest Research,
Inc.;

Jeff Bezos - Owner - Amazon Prime;

Grant Twilley - Owner - Lapel Pins and Coins

1. Do Not Auction, Sell, Distribute or Infringe Upon, In Any Way, My Private Trademark
and Copyright Merchandise That Is Not For Resale.

2. $250,000 - Two Hundred Fifty Thousand Dollars - Negligence for the Mishandling and Loss
of Two Hundred (200) Pieces of Merchandise with two (2) Pieces of Artwork each, of Private,
unfinished Limited-Edition, Trademark and Copyright Merchandise Materials.

3. $2.5M - Two Million, Five Hundred Thousand Dollars - Improper Handling and Loss of Private
Trademark and Copyright Merchandise before the Artists Debut, not available to the public and
Not For Resale; And Financial Loss for the Obliteration of my Entire Book Debut (11/15/2020)
about my relationship with Jesus Christ, and Financial Loss of the ENTIRE Christmas and Jesus
Christ Merchandising Season.

4. $2.5M - Two Million, Five Hundred Thousand Dollars - Emotional Distress of a Mentally and
Physically Disabled Person over the Loss of her Book-Cover and Business Logo Trademark and

Copyright Protected Collection of Artwork.

5. And, All Can Find My Merchandise, R. Deveau, and the People or Person Responsible for
Robbing Me at Christmas.

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 22 o0f28 PagelD 26

Remedies of Company Policies from Each of the Following Defendants:

Frederick W. Smith - Owner - Federal Express Corporation and Acquiree of Northwest Research,
Inc.;

Frank McGowen - Federal Express - Deputy Chief, Airport Carrier Police Department

Jeff Bezos - Owner - Amazon Prime;

1. Restructure All Courier Transportation Companies Handlers/Employees to an
ACCOUNTABILITY STANDARD.

If the Technology exists for taking a picture of the ‘Package’ - which is highly absurd - then the
Technology exists for taking a picture of the HANDLER and Enforcing Honesty and Integrity by

imposing the ‘Cost of Loss’ upon Your Own Employees as a Deterrent.

(Any handler taking personal aggression towards other people's property is simply
barbaric, and quite frankly childish and spiteful behavior that is only witnessed in situations like
an animal in the jungle. It is Unacceptable Adult On-The-Job Behavior. Due to the Covid-19
Pandemic, there are a lot of Unemployed, Honest, Reliable and Hard-Working people, that would
be more than happy and willing to do the job required.)

2. Security Cameras in the Trucks, Security Cameras on the Handlers, Security Cameras
Everywhere. A Picture of the Handler in Possession of Package at All Times. Every Tracking Scan
should have the picture of the Face of the Handler using that Scanner - Identified by an Employee
Number or Fingerprint. A Picture of the Face of the Handler coming to My house to deliver that

package, and picture of the person’s Face that signed for said package.

3. Now that people are home from Covid-19 - Handlers/Employees must ring the bell, knock and
Get A Signature. No More Abandoned/Unattended Packages and No More Anonymity - (so the
thieves can follow behind the Truck Route to collect the Delivered but Abandoned /Unattended
Packages.)

 

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 23 0f 28 PagelD 27

Remedies from the Following Defendant:

Grant Twilley - Owner - Lapel Pins and Coins:

Cease and Desist in the Use of, in any way, Any of My Private Trademark & Copyright Art
Merchandise Materials, in This Country or In Any Other Country. Specifically China, Where Your

Joint Business/Manufacturer Resides.

 

 

 
 

Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 24 of 28 PagelD 28

 

CONCLUSION AND
PRAY R IEF

1. In Conclusion, the Covid-19 Pandemic has caused Great Loss throughout the Entire Nation
and around the World. Federal Express Failed to Uphold their part in providing the necessary
Service of ‘Security and Protection of Private Property’ to the General Consumer. They Could
Not Guarantee the Transportation Times, yet Costs for their Services remained the same and/or

even increased, imposing additional Import charges.

2. Companies like these are benefitting from the carnage of lives in this Nation and around the
World. This should not be allowed. Capitalizing from the Devastation around the World in a time

of despair, is a Shameless display of Greed and Manipulation.

3. I have provided Support of Federal Express acknowledging the Misdelivery. They Cannot
Guarantee the ‘Handling’ part of the ‘Shipping & Handling’ that 1, and You the Consumer, are
paying for. They Cannot Guarantee that I, You or the Recipient will even receive their property

at all.

4. This Breaches the Trust of Small Business, the Consumer and the General Public. It is a
Conversion of Private Property and is taking advantage of the Consumer due to a Shortage of, or
the Deception of their Handlers/Employees. It is a Profit Opportunity by liquidating all of these
‘Undeliverable’, ‘Lost’, ‘Damaged’ or ‘Abandoned’ Private Property of Small Businesses or the
Consumer without permission for their own Financial Gain. This is an Unfair Business practice

and has been an ongoing issue, originating DECADES before the Covid-19 Pandemic.

5. Two Prior and Separate Cases reference that a Misdelivery occurs when the party in possession
of the cargo, gives it to one not entitled to receive it. (Morse Electro Products Corp. v. S.S. Great

Peace); and that doing so, deems the bailee Negligent. (Bush v. St. Louis, K. C. & N. R. Co.)

 
7

 

Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 25of28 PagelD 29

6. The Federal Trade Commission Act was thus designed to achieve two related goals: (1) fair
competition between Business; and (2) the Protection of Consumers against fraudulent business
practices. It allows a Business or Consumer to: (1.)(b) seek monetary redress and other relief for
conduct injurious to consumers; and (2.)(c) prescribe rules defining with specificity acts or
practices that are unfair or deceptive, and establishing requirements designed to prevent such acts

or practices.

7. Therefore, My Claim has Great Merit, and a Precedent Must Be Set. All of the Defendants
Failed to meet a minimal level Standard of Consumer Trust. They Must All Be Held to a Secure,

Trustworthy and Accountability Standard.

8. For all of this, I beseech the Court to Accept My Claim and GRANT My Prayer for Relief.

Respectfully,

 

 

 

 

 

 

 

 

Signature > Fa

Date L HEL: HORS
Print Name Serafina Liccardi

Company Illumination Publication, LLC
Address 1551 Quartet Drive

City, State, Zip Dallas, TX_ 75241

E-mail Sliccardi@yahoo.com
Telephone (908) 883-2665

 

10
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 26 of 28 PagelD 30

 

SIGNATURE OF COUNSEL

 

I, Serafina Liccardi, prepared and filed all paperwork associated with this Claim on behalf of
Myself and Illumination Publication, LLC.

Respectfully,

 

 

 

 

 

 

 

 

Date

Print Name Serafina Liccardi

Compan Illumination Publication, LLC
Address 1551 Quartet Drive

City, State, Zip Dallas, TX_75241

E-mail Sliccardi@yahoo.com
Telephone (908) 883-2665

 
Case 3:21-cv-00314-E-BH Document 3 Filed 02/12/21 Page 27 of28 PagelD 31
1844 (Rev. 1020(0ASE 3:21-cv-00314-E-BH @pyypMovERSARET2Z1 Page 28 of 28 PagelD 32

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Serafina Liccard

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Plaintiff - Pro Se

DEFENDANTS

County of Residence of First Listed Defendant

NOTE: INLAND CONDEMNATION
THE TRACT OF LAND INVG

CASE.
VED.

Frederick W. Smith - Federal Express; et. al.

Shelby 0

(IN U.S. PLAINTIFF CASES ONLY)

 

 

Attorneys (If Known)
Unknown

 

 

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

C] 1 U.S. Government
Plaintiff

im 2 U.S. Government
Defendant

 

110 Insurance
120 Marine
130 Miller Act
140 Negotiable Instrument
150 Recovery of Overpayment
& Enforcement of Judgment
151 Medicare Act
152 Recovery of Defaulted
Student Loans
(Excludes Veterans)
C] 153 Recovery of Overpayment
of Veteran's Benefits
160 Stockholders’ Suits

190 Other Contract
195 Contract Product Liability
196 Franchise

 

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

oO 3 Federal Question

(U.S. Government Not a Party)

[X]4 Diversity

(Indicate Citizenship of Parties in Item IIl)

IV. NATURE OF SUIT (Place an 'X” in One Box Onl

PERSONAL INJURY

310 Airplane

315 Airplane Product
Liability

320 Assault, Libel &
Slander

330 Federal Employers”
Liability

340 Marine

345 Marine Product
Liability

350 Motor Vehicle

355 Motor Vehicle
Product Liability

:

Medical Malpractice

440 Other Civil Rights

441 Voting

442 Employment

443 Housing/

Accommodations

|] 445 Amer. w/Disabilities -
Employment

|] 446 Amer, w/Disabilities -

 

 

PERSONAL INJURY
[} 365 Personal injury -
Product Liability
(_] 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
(_] 368 Asbestos Personal
Injury Product

Liability
PERSONAL PROPERTY
370 Other Fraud
371 Truth in Lending
380 Other Personal
Property Damage
[ 385 Property Damage
Product Liability
Habeas Corpus:
463 Alien Detainee
510 Motions to Vacate
Sentence
530 General
535 Death Penalty
Other:
540 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee -

Conditions of
Confinement

Foreign Country

 
 

   

Hl

  
  

 
 

 

| ]625 Drug Related Seizure

|_|690 Other

710 Fair Labor Standards

Act of 2016
Act
-] 720 Labor/Management
Relations 861 BIA (1395ff)

751 Family and Medical

|__}462 Naturalization Application
| |465 Other Immigration

Click here for: Ng

| 423 Withdrawal
28 USC 157

of Property 21 USC 881

 

  

820 Copyrights

830 Patent

835 Patent - Abbreviated
New Drug Application

840 Trademark

880 Defend Trade Secrets

   

740 Railway Labor Act 862 Black Lung (923)
863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g))

Leave Act
790 Other Labor Litigation
791 Employee Retirement
Income Security Act

    

870 Taxes (U.S. Plaintiff
or Defendant)

871 IRS—Third Party
26 USC 7609

  

Actions

    
    

   

    
 

   

       
 
 
      
 
    

C

  
  
 
 

|

        
   
 

4

TI

 

 

 

I. CITIZENSHIP OF PRINCIPAL PAR' Plaintiff
(For Diversity Cases Only)
PTF DEF NORTH

Citizen of This State [x] 1 [[] 1 Incorporated or Principal Place [x] 4 []4
of Business In This State

Citizen of Another State OD 2 [x] 2 Incorporated and Principal Place CT) 5 [x] 5
of Business In Another State

Citizen or Subject of a (13 [] 3. Foreign Nation Ole (Cie

 
   
 
     

376 Qui Tam (31 USC
3729(a))
400 State Reapportionment

| 410 Antitrust

430 Banks and Banking
450 Commerce
460 Deportation
470 Racketeer Influenced and
Corrupt Organizations
480 Consumer Credit
(15 USC 1681 or 1692)

|_| 485 Telephone Consumer

Protection Act

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original
xl Proceeding

VI. CAUSE OF ACTION

0 2 Removed from
State Court

3

See Attached

 

Remanded from
Appellate Court

Brief description of cause:

C4 Reinstated or gO 5 Transferred from
Reopened

Another District
(specify)

Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

6 Multidistrict
Litigation -

oO 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

Negligence
VIE. REQUESTEDIN [J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. See Attached JURY DEMAND: {x]Yes [No
VIII. RELATED CASE(S)
IF ANY (Bee tnsiructions GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
